Dear Mr. Landrum:
This responds to your request for an opinion pertaining to a private claim to a portion of Spanish Lake waterbottom made by or on behalf of Odis John Lounsberry.
Following receipt of the request, we obtained information from the State Land Office which indicates that Odis J. Lounsberry obtained two (2) tracts of land from the State pursuant to a Cash Sale from the Louisiana Department of Wildlife  Fisheries dated July 23, 1993, based upon Act No. 1002 of the 1991 Regular Session of the Louisiana Legislature, copies attached.
I also attach a copy of a vicinity map showing the tracts in question to be located outside the meander line of "Spanish Lake" or "Lake Tasse" as it exists today, but inside the meander line of 1845. Therefore, the tracts in question are a portion of the former bed and bottom of a navigable body of water which would be owned by State by virtue of its inherent sovereignty, but which dried up.
The Plat of Survey attached to the Act of Cash Sale dated July 23, 1993, referenced above, shows one (1) of the two (2) tracts of land subject to the sale and containing 1.776 acres total, which tract is contiguous to a 2.140 acre parcel owned by Odis J. Lounsberry and fronting on U.S. Hwy. 182 (formerly U.S. Hwy. 90). Therefore, from this survey, it appears clear that Mr. Lounsberry does indeed own land as described.
We have no information at this time on the second tract of land in the July 23, 1993 Act of Cash Sale, recited to contain .943 of an acre. However, it should not be difficult to obtain the necessary information from Mr. Lounsberry or his attorney, if it is needed.
I hope that this information is of benefit to you and if we may be of further assistance, please advise us.
Very truly yours,
                             RICHARD P. IEYOUB Attorney General
                             By: ___________________________ GARY L. KEYSER Assistant Attorney General
RPI/GLK:bb Att.